Citation Nr: 0510531	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-34 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye blindness claimed as a result of Department of Veterans 
Affairs (VA) surgical treatment in May 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to November 1955.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
decision of the Houston VA Regional Office (RO).  The veteran 
was scheduled to testify at an August 2004 Travel Board 
hearing before a Veterans Law Judge.  Three days before the 
hearing, his representative submitted a statement indicating 
that the veteran wished to cancel the hearing.  Before the 
case was certified to the Board for appellate review, 
additional evidence was received by the RO, consisting of 
photocopies of private medical records (dated from July 2000 
to May 2002) which were already associated with the claims 
file and considered by the RO.  Because the medical records 
are exact duplicates of evidence already of record, remanding 
the case for consideration of that evidence by the RO in the 
first instance is not required.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  


FINDING OF FACT

It is not shown that the veteran has any additional left eye 
disability as a result of surgery at a VA medical facility in 
May 2001.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for left eye blindness claimed as a result 
of VA surgical treatment in May 2001 are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102 
(2004), 3.361 (effective September 2, 2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in an October 2003 statement of the case (SOC), 
and in a supplemental SOC (SSOC) issued in November 2003.  He 
was specifically informed of the provisions of 38 U.S.C.A. 
§ 1151 in the SOC.  Although he was provided VCAA notice 
subsequent to the RO determination appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the July 2002 decision, and in the SOC and SSOC) of 
everything required, and has had ample opportunity to respond 
and supplement the record.  Specifically, the SOC and SSOC 
informed him of the allocation of responsibility of the 
parties in evidentiary development.  

Regarding content of notice, the SOC and the SSOC informed 
the veteran of what the evidence showed.  He was advised that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The October 2003 SOC advised him of what the 
evidence must show to establish entitlement to the benefit 
sought, and what information or evidence VA needed from him.  
While he was not advised verbatim to submit everything he had 
pertaining to his claim, the RO advised him to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent, and everything submitted to date has 
been accepted for the record and considered.  

A Decision Review Officer reviewed the claim de novo (see 
October 2003 SOC and November 2003 SSOC).  VA has obtained 
all identified records it could obtain.  The Board has also 
considered whether a VA examination or advisory opinion is 
necessary.  A medical opinion or an examination is necessary 
(summarized):  If the record is insufficient to decide the 
claim, but contains competent evidence that the claimant has 
a current disability (or in this 1151 case additional 
disability), or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service (or in this case in the course 
of his VA treatment); and indicates that the claimed 
(additional) disability or symptoms may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability (or in this case 
associated with treatment at a VA medical facility), but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
Here, there is no competent evidence of a left eye disability 
(or additional disability) related to VA treatment.  Hence, a 
VA examination/medical opinion is not indicated.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his current left eye 
disability is the result of VA surgery in May 2001.  The 
record indicates that at a VA medical facility in that month, 
the veteran underwent left eye phacoemulsification with 
posterior chamber intraocular lens implantation.  His claim 
for compensation for left eye blindness under 38 U.S.C.A. 
§ 1151 was received by the RO in June 2002.  

Historically, the earliest evidence of record indicating that 
the veteran has any type of eye disorder is a hospitalization 
report dated in early 1981 that shows diagnosis, in pertinent 
part, of presbyopia.  The next indication of an eye disorder 
is a VA Form 21-8416 (Medical Expense Report) dated in 
December 1999, wherein the veteran appears to apologize for 
his poor handwriting, saying, "[s]orry, going [b]lind, 
cannot see well."  

Private medical records dated in August and September 1999 
show that the veteran reported he was told by another 
physician that he had cataracts.  He complained of poor 
visual acuity, and stated that it was difficult maintaining 
his balance when he walked (which he attributed to the 
cataracts).  The veteran also reported that his medical 
history included diabetes mellitus that initially manifested 
28 years earlier.  The August and September 1999 medical 
records show diagnosis of bilateral cataracts and 
nonproliferative diabetic retinopathy.  In an August 2000 
letter, another private physician reported that the veteran's 
right eye vision was 20/400 and his left eye vision was 
20/200.  The physician stated that the vision loss was due to 
advanced nuclear sclerotic cataracts.  The physician reported 
that "[o]ur plan is to perform phacoemulsification with 
posterior chamber intraocular lens implantation via topical 
clear corneal technique in the right eye in the near 
future."  

VA medical records dated from March to December 2001 include 
a March 2001 outpatient report showing a diagnosis of 
nonproliferative diabetic retinopathy, mild to moderate in 
the right eye, and moderate to severe in the left eye.  It 
was noted that the veteran met with the "retina staff" at 
the VA facility, and a plan was developed to "do cataract 
surgery first to get a better view.  Then consider work up 
for glaucoma."  The record indicates that the risks and 
benefits of surgery were discussed with the veteran, and that 
he wanted to proceed with the surgery.  A May 2001 clinic 
report shows that the veteran complained of seeing "red 
spider webs" in his left eye over the prior several days.  
The attending VA ophthalmologist reported that the veteran 
has a history of progressive painless loss of vision in the 
left eye, and came to the VA medical facility requesting 
assessment for possible cataract surgery.  The 
ophthalmologist reported that the veteran was a suitable 
candidate for clear cornea phacoemulsification, with a 
foldable acrylic intraocular lens implant.  The physician 
further reported that the risks and benefits of the surgery 
were discussed in detail with the veteran.  

A May 2001 VA report of surgery indicates that the veteran 
complained of decreased visual acuity over the prior few 
years.  Examination resulted in diagnosis of a visually 
significant cataract in the left eye.  The veteran "decided 
to go ahead and proceed with the surgery."  It was 
specifically noted that he also recently had a vitreous 
hemorrhage, and was told that the hemorrhage would probably 
limit his vision after the cataract surgery.  He was also 
informed that he would probably need further diabetic laser 
treatment in the left eye.  VA physicians performed a 
phacoemulsification with posterior chamber intraocular lens 
implant.  The surgical report shows that the procedure was 
uneventful, and the veteran "tolerated the procedure 
extremely well and went to recovery in excellent condition."  

On June 2001 examination in conjunction with the veteran's 
claim for VA aid and attendance benefits, it was reported 
that the veteran has a history of proliferative diabetic 
retinopathy, with a gradual decline of vision in both eyes.  
The examiner reported that the veteran was legally blind in 
both eyes, with 20/400 vision in the right eye and 20/200 
vision in the left eye.  The diagnoses were insulin dependent 
diabetes mellitus, and proliferative diabetic retinopathy of 
moderate severity.  

A December 2001 VA clinic record shows that the veteran was 
seen overnight for acute glaucoma of the left eye.  When he 
returned the following day he reported that his left eye was 
less painful and his visual acuity had improved slightly.  
Examination revealed a diffuse stromal edema on the left eye, 
and "a peripheral suture at 3 o'clock from previous cataract 
surgery.  The diagnosis was neovascular glaucoma of the left 
eye secondary to proliferative diabetic retinopathy.  The 
record indicates that the risks and benefits of panretinal 
coagulation treatment (PRP) were discussed, and the veteran's 
informed consent was obtained.  PRP was performed, and during 
the procedure the veteran experienced mild discomfort and 
moderate pain.  It was noted that he would return for further 
PRP the following week.  The physician reported:

The [veteran's] visit today was 
summarized verbally for the [veteran], 
including the indicated diagnosis, 
recommended treatment, and follow-up.  
[The veteran] understands to return 
immediately if new or concerning symptoms 
develop.  

Private medical records dated in May 2002 show that the 
veteran complained of decreased left eye visual acuity over 
the prior eight months.  He asked the private physician, 
"Why did I lose all my vision in [the left eye] after 
cataract surgery?"  The physician noted that the veteran was 
status post laser treatment of both eyes.  Examination 
resulted in diagnoses of decreased left eye visual acuity 
(endstage glaucoma), diabetes mellitus with nonproliferative 
diabetic retinopathy, left eye pseudophakia, and right eye 
cataracts.  

A private physician's July 2002 report of a low vision 
evaluation shows ocular history of glaucoma, diabetic 
retinopathy, cataracts, and a left eye blood clot.  The 
report indicates prior history of laser treatment of both 
eyes, and the physician noted a moderate cataract in the 
right eye and a lens implant in the left eye.  The physician 
reported that the onset of the impairment of the veteran's 
eyes (severe enough to affect daily living) was unknown.  
Examination revealed that the veteran's distance visual 
acuity (without correction) was 10/200 (20/400) in the right 
eye.  There was no light perception in the left eye.  The 
physician reported that the veteran was legally blind based 
on acuity with best correction.  

Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because he incurred 
additional left eye disability (blindness) from the VA eye 
surgery performed in May 1991.  However, he has submitted no 
medical evidence whatsoever to support that assertion.  While 
he clearly has bilateral eye disabilities that have been 
variously diagnosed and treated since 2001, there is no 
medical evidence to support a finding that any VA treatment, 
and specifically the May 2001 left eye surgery, is 
responsible for such disability (or any part of it).  In 
fact, the competent (medical) evidence establishes that the 
veteran's visual acuity in the left eye was 20/200 both 
before (see August 2000 private physician's letter) and after 
(see June 2001 VA examination report) the May 2001 VA 
surgery.  

What the record shows is that the veteran has had an eye 
disease (glaucoma secondary to proliferative diabetic 
retinopathy) which progressed in severity sometime after the 
May 2001 surgery, and is unrelated to the VA surgery.  The 
veteran's own opinions that he has left eye blindness due to 
VA treatment are not competent evidence, as he is a 
layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran's claim must be denied because he has not met the 
threshold requirement for § 1151 benefits, i.e., a showing of 
disability/additional disability due to VA treatment.  Hence, 
it is not necessary to address further requirements necessary 
to establish entitlement to the benefit sought, including 
whether there was negligence or other instance of fault on 
the part of VA (or whether there is disability due to an 
unforeseen event).  However, it is noteworthy that the 
veteran's allegations as to negligence are nonspecific, and 
that there is no competent evidence (medical opinion) 
questioning the care VA provided.  The preponderance of the 
evidence is against the claim, and it must be denied.







ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for left eye 
blindness claimed as due to VA surgical treatment in May 2001 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


